Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "ventilated such that heat generated by the scree can escape from an interior of the drum" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The screen is not required to be in the interior of the drum.  If the display is not in the body of the instrument then there is no heat needs to be ventilated.
Appropriate correction is requested.
Claim 16 recites the limitation " a fan or blower arranged to drive heat generated by the screen from said drum." in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The screen is not required to be in the interior of the drum.  If the display is not in the body of the instrument then there is no heat needs to be ventilated from the drum.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-8, 21 and 22 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Cawthorne (U. S. Patent Publication 2014/0144309).
Regarding claim 1, Cawthorne discloses a  drum including an impact surface (batter head of the drum), arranged to be struck such that the drum is beaten (as understood), and an electronic screen 8 (claim 12), the drum having electronic connectivity so as to be able to receive electronic signals such that an output of the screen is based on said signals (electronic display provides means for changing output).
Regarding claim 4, Cawthorne discloses a drum according to claim 1, having opposite first and second ends, wherein said impact surface is arranged at said first end and said screen is arranged at said second end, and wherein the screen and impact surface face outwardly in opposite directions.
Regarding claim 5, Cawthorne discloses a drum according to claim 1, wherein the screen 8 and surface 10 are circular and substantially concentric (as shown in figure 1).
Regarding claim 6, Cawthorne discloses a drum according to claim 4, wherein the screen 8 occupies substantially the entirety of an area of said second end 10 (as shown in figure 1).

Regarding claim 8, Cawthorne discloses a drum according to claim 7, wherein the screen is contained within said shell and/or secured to said shell (as shown in figures 1 or 6).
Regarding claim 21, Cawthorne discloses a drum according to claim 1, being a bass drum (paragraph 38).
Regarding claim 22, Cawthorne discloses a system comprising: a drum according claim 1; and an electronic source connected to the drum and arranged to provide said signals to said drum (an electronic source is understood to be included, paragraph 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 3, 9, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cawthorne and Heppler  (U. S. Patent 10,126,636).
(1) Regarding claim 2, Cawthorne discloses a drum according to claim 1.  
(2) Cawthorne does not teach the electronic display having at least one data connector for receiving said signals via a wired connection, said connectivity thus comprising wired connectivity.
(3) Heppler teaches a related electronic display system that provides for projection having at least one data connector 88 for receiving said signals via a wired connection, said connectivity thus comprising wired connectivity (paragraph 22).  The nature of the electronic display system is that there must be a form of connectivity and signal carrying a data representation of the imagery to be displayed. 
(4) The drum by Cawthorne may be modified in view of Heppler to have at least one data connector for receiving said signals via a wired connection, said connectivity thus comprising wired connectivity.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the connector to provide connectivity, the nature of the electronic display system being that there must be a form of connectivity and signal carrying a data representation of the imagery to be displayed.
(1) Regarding claim 3, Cawthorne discloses teach drum according to claim 1. 
(2) Cawthorne does not teach a drum having a wireless receiver for receiving said signals wirelessly, said connectivity thus comprising wireless connectivity.
(3) Heppler teaches a drum having a wireless receiver for receiving said signals wirelessly, said connectivity thus comprising wireless connectivity (paragraph 39).    The nature of the electronic display system is that there must be a form of connectivity and signal carrying a data representation of the imagery to be displayed. 
(4) The drum by Cawthorne may be modified in view of Heppler to have a wireless receiver for receiving said signals wirelessly, said connectivity thus comprising wireless connectivity.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the connector to provide connectivity, the nature of the electronic display system being that there must be a form of connectivity and signal carrying a data representation of the imagery to be displayed.
(1) Regarding claim 9, Cawthorne discloses a drum according to claim 7. 
(2) Cawthorne does not teach a drum comprising an acoustic membrane which overlies the screen at said second end and through which the output can be seen. 
(3) Heppler teaches a drum comprising an acoustic membrane which overlies the screen at said second end and through which the output can be seen (an inner coating of the acoustic membrane, is the screen).  Heppler teaches the motivation of the arrangement to have an image viewable on an exterior surface of the drum (abstract). 
(4) The drum by Cawthorne may be combined with the drum by Heppler to further comprise an acoustic membrane which overlies the screen at said second end and through which the output can be seen.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to have an image viewable on an exterior surface of the drum, taught by Heppler.
Regarding claim 10, the combination of Cawthorne and Heppler teach a drum according to claim 9, wherein the screen is adjacent the membrane overlying it, such that the output appears to be from that membrane (as shown in figure 1 and described in the abstract).
(1) Regarding claim 13, Cawthorne teaches a drum according to claim 1.  
(2) Cawthorne does not teach said drum being ventilated such that heat generated by the screen can escape from an interior of the drum.  
(3) Heppler teaches the drum being ventilated (which provides for the release of pressure waves produced when the batter drum is hit).  As reasonably understood the hole 16 will intrinsically allow provide structure such that heat generated by the display device can escape from an interior of the drum.
(4) The drum by Cawthorne may be modified in view of Heppler wherein the drum being ventilated such that heat generated by the screen can escape from an interior of the drum.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for ventilation, where it would be effectively ventilated for both pressure, taught by Heppler and heat (intrinsically). 
(1) Regarding claim 25, Cawthorne discloses a system according to claim 22.
(2) Cawthorne does not teach wherein said source comprises a computer.
(3) Heppler teaches said source comprises a computer (column 9, lines 5-12). A computer is motivated to be versatile on provide many different sources of playback. 
(4) The system by Cawthorne may be modified in view of Heppler wherein said source comprises a computer.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated computer is motivated to be versatile on provide many different sources of playback.
Claim 16, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Cawthorne and Steele (U. S. Patent 9,972,296).
(1) Regarding claim 16, Cawthorne discloses a drum according claim 1. 
(2) Cawthorne does not teach the limitation including a fan or blower arranged to drive heat generated by the screen from said drum.
(3) Steele teaches a drum including a fan or blower arranged to drive heat generated by the (circuitry) from said drum. Steele teaches that where there circuitry within the body of a drum, there is the need to exchange the air heated by the circuitry inside the drum with the ambient air outside the enclosure. 
(4) The drum by Cawthorne may be modified in view of Steele including a fan or blower arranged to drive heat generated by the screen from said drum (for embodiments that put the display within the drum body.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to drive heat generated in the body of the drum out of the body, so the temperature inside the body is controlled at a level that the circuitry is not damaged.  
(1) Regarding claim 19, Cawthorne discloses a drum according to claim 1. 
(2) Cawthorne does not teach the drum being an electronic drum comprising an electric drum pad which defines said impact surface.
(3) Steele teaches a drum being an electronic drum comprising an electric drum pad 34 which defines said impact surface (abstract, column 5, lines 5-12).  Items 36 and 37 in Cawthorne comprise a screen. But the key item in Steele can be reasonable combine with the drum in Cawthorne to change from an acoustic head to an electric drum pad.
(4) The drum by Cawthorne may be modified in view of Steele, the striking part to be an electric drum pad which defines said impact surface.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the acoustic drum membrane and the electric drum pad a known substitutes in the art and the person of ordinary skill in the art would have found it obvious to substitute the one for the other, the choices being known as known substitutes.
(1) Regarding claim 20, Cawthorne discloses a drum according to claim 1. 
(2) Cawthorne does not teach wherein the screen is an LED screen.
(3) The examiner takes official notice that the LED and other related electronic screen technologies are considered to be art related technologies and the person would have otherwise select the display technology based on it suitability for the intended purpose as a matter of obvious design choice.
(4) The drum by Cawthorne may be modified wherein the screen is an LED screen.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated based on it suitability for the intended purpose as a matter of obvious design choice. 
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being obvious over Cawthorne and Koltun et al. (U. S. Patent 9,997,146).
(1) Regarding claim 26, Cawthorne discloses a system according to claim 22. 
(2) Cawthorne does not teach the drum further comprising a controller operable to control content and/or timing of the output.
(3) Koltun et al. teaches a drum comprising a controller operable to control content and/or timing of the output (for a lighting system). Koltun et al. teaches the motivation of the controller to control the lighting timing with the drumming. 
(4) The system by Cawthorne may be modified in view of Koltun et al., the drum further comprising a controller operable to control content and/or timing of the output (of the display system).
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to control the lighting timing with the drumming.
Regarding claim 27, the combination of Cawthorne and Koltun et al. teach a system according to claim 26, and Koltun et al. teaches wherein the controller is arranged to be operable by a drummer stationed at the drum (user plays the drum eliciting the stimulus to the control the system, column 5, lines 14-29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 25, 2021